DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks an IDS and a Declaration filed on 01/03/22. Claims 1 and 10 have been amended, claims 2-4, and 12-14 have been canceled and no new claims have been added. Accordingly, claims 1, 5-11 and 15-18 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 5-11 and 15-18 are indefinite because independent claims 1 and 10 recite concentration ranges in percentages without indicating what the said percentages are based on. Are they by weight based on the total weight of the composition or else?
Claim 18 recites the limitation "the polyvalent metal salt of pyrithione" in the composition of claim 17 (which indirectly depends on claim 1). There is insufficient antecedent basis for this limitation in the claim. Neither claim 17 nor amended claim 1 support a recitation of the polyvalent metal salt of pyrithione. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1, which claims 16 and 18 depend on, recites a concentration range of from 0.1-10% of benzophenone compound and zinc pyrithione.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pesaro et al (US 20160015031).
 
Pesaro et al teach antimicrobial compositions comprising antimicrobial agents for personal care, detergent and nutrition products and refers to new antimicrobial agents and their use in various areas of consumer products (see title and [0001]).
antimicrobial agent (See [0027]-[0029]). 
The said compositions may also comprise carriers, surface-active agents, UV filters, antidandruff agents, etc (See [0047]). The said cosmetic compositions, preferably topical formulations comprise one, two, three or more sun protection factors such as salicylic acid derivatives, benzophenone derivatives, etc. Specific compounds include 2,4-dihydroxybenzophenone (i.e. benzophenone 1) (See [0090]-[0091], [013] and [0129]). 
 Suitable antidandruff include zinc pyrithione, aluminum pyrithione and magnesium pyrithione/dipyrithione magnesium sulfate (See [0212]).
Preferred cosmetics carrier materials include glycerol, 1,2-propylene glycol, 1,2-butylene glycol, ethanol, water and mixtures of two or more of said liquid carrier materials with water (See [0214]). 
The said compositions may be in the form of a hair care product such as e.g. shampoo (including 2-in-1 shampoo, anti-dandruff shampoo, baby shampoo, shampoo for dry scalps, concentrated shampoo), conditioner, hair tonic, hair water, hair rinse, styling creme, hair spray, hair conditioner, hair mousse, etc (See [0233]).
Pesaro et al further disclose that the acetophenone derivatives and the respective mixtures display their synergistically intensified antimicrobial action against a large number of pathogens such as Malassezia furfur (See [0341]). 
In exemplified formulations, a sprayable hair conditioner with zinc pyrithrione, as a leave-on formulation is disclosed that comprises zinc pyrithrione at 0.1% (See a hair conditioner with UV protection, benzophenone-4 is present at 1% (See TABLE XIII). 

           It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Pesaro et al to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to follow Pesaro et al’s method to make a composition comprising zinc pyrithione and benzophenone-1 because Pesaro et al teach the benefits of each component and provides examples of the components in compositions.  
Pesaro et al disclose topical anti-dandruff compositions comprising carriers, surface-active agents, UV filters, antidandruff agents, etc. The said topical formulations comprise one, two, three or more sun protection factors such benzophenone derivatives, including 2,4-dihydroxybenzophenone (i.e. benzophenone 1) and antidandruff agents including zinc pyrithione, aluminum pyrithione. 
As such while, Pesaro et al do not anticipate the claimed composition, they provide sufficient teaching and guidance for one of ordinary skill in the art to make the claimed composition with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 1, 5-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pesaro et al (US 20160015031) in view of DeAngelis et al (Three Etiologic Facets of Dandruff and Seborrheic Dermatitis: Malassezia Fungi, Sebaceous Lipids, and Individual Sensitivity). 

Pesaro et al’s teaching are delineated above and incorporated herein. Specifically, Pesaro et al teach antimicrobial compositions comprising antimicrobial agents for personal care, detergent and nutrition products. The said compositions comprise zinc pyrithione and a UV filter such as benzophenone 1. Pesaro et al also teach that the said compositions are effective against pathogens including Malassezia furfur. 

DeAngelis et al teach that pyrithione zinc kills Malassezia and all other fungi, and is highly effective against the Malassezia species actually found on scalp. Reduction in fungi reduces free fatty acids, thereby reducing scalp flaking and itch (See abstract). It is also stated that species of Malassezia include furfur (page 295, 2nd col). 

           It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Pesaro et al in view of DeAngelis et al to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to do so because Pesaro et al teach compositions comprising zinc pyrithione and benzophenone-1 and the benefits of each component and provides examples of the components in Malassezia furfur. Pesaro et al do not directly relate zinc pyrithione with inhibiting growth of Malassezia furfur. However as known in the art and disclosed by DeAngelis et al, one of ordinary skill in the art having possession of Pesaro et al’s teaching and formulations would have been advised that the said antidandruff compositions comprising zinc pyrithione are indeed effective against Malassezia furfur. 
As such the combination of Pesaro et al and DeAngelis et al would have lead one of ordinary skill in the art to the claimed method. 

Claims 1, 5-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hehner et al (US 20020172648) in view of Hyldgaard et al (6,342,208).  

Hehner et al teach an improved anti-dandruff composition containing from preferably 0.03 to 20 wt % by weight of a combination of three known anti-dandruff agents, namely climbazole, zinc pyrithione and piroctone olamine. Each of these anti-dandruff agents is preferably contained in an amount of from 0.01 to 10 wt %. The improved anti-dandruff agent is applied to a hair-covered body surface to eliminate or alleviate existing dandruff or to prevent or reduce occurrences of dandruff (See abstract). 
It is disclosed that the microbial build-up or growth on the skin causes an early and increased release of the uppermost scaly layer in the form of dandruff. For example, it is known that the fungus, Pityrosporum ovale (syn. Malassezia furfur) grows dandruff-carrying persons than on persons without dandruff (See [0004]). 
The said compositions can advantageously be used to prevent or reduce occurrences of dandruff formation or treat (elimination or alleviation) an already existing case of dandruff on the scalp or other hair-covered skin surface. For this purpose they are advantageously applied in a known manner on the scalp and on the head hair and/or on appropriate body locations. Then after a comparatively short acting time they are removed by rinsing or washing off (See [0014]).
The said hair cosmetic compositions can be provided in all common commercial administration forms, including anti-dandruff shampoos, rinses (anti-dandruff rinses), hair tonics (anti-dandruff hair tonics), aqueous hair sprays, etc. The preferred administration form is a shampoo, which is formulated with an alkyl ether sulfate surfactant or a surfactant mixture (See [0023]-[0024]). 
The said compositions can contain all common known additive, auxiliary and carrier substances. For example, they can contain water, thickeners, surfactants, hair conditioning agents, hair care compounds, UV filters, etc, (See [0028], Table 1 and claim 7). 
Hehner et al teach a method of treating an existing case of dandruff formation or of preventing or reducing the likelihood of dandruff formation, the desired anti-dandruff action is achieved in an advantageous manner, when the said compositions, especially in the form of a shampoo, are brought into contact with the skin surface on the head during hair washing. When a hair tonic, care composition or rinse is applied daily or at least once a week over a time interval of days, weeks or months or continuously (See [0040]). 
Hehner et al teach compositions comprising zinc pyrithione and a UV filter, but is silent with regard to the said UV filter being benzophenone. This is remedied by the prior art such as Hyldgaard et al. 

Hyldgaard et al teach a composition for application to a skin surface, including skin or hair (See abstract and Col. 6, lines 29-34).  
The said compositions comprise substances which may be incorporated in the said emulsion include sunscreens and/or UV-absorbers, and/or anti-parasitic agents. 
Examples of relevant sunscreens and UV-A absorbers are benzophenone-2, benzophenone-6, benzophenone-1, benzophenone-3, benzophenone-4, etc, (See col. 21, line 48 to Col. 22, line 14). 
The said compositions also contain a disinfectant such as sodium pyrithione, zinc pyrithione, etc, (See col. 20, line 59 to Col. 21, line 4).
The said compositions are typically in the form of a lotion, a creme or a shampoo (See col. 16, lines 42-46). 

 It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Hehner et al and Hyldgaard et al to arrive at the instant invention.
 One of ordinary skill in the art would have been motivated to do so because Hehner et al teach topically applied antidandruff shampoos and hair tonics comprising 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,617,621 in view of Ernenwein et al (US 20150150251). An obviousness-type double patenting rejection  in view of Ernenwein et al. 
The examined claims are drawn to an antimicrobial composition comprising: a polyvalent metal salt of pyrithione; and a benzophenone compound. The reference claims are drawn to a synergistic antimicrobial composition comprising: a polyvalent metal salt of pyrithione; and a piperazine compound.
The difference is that the examined claims recite a benzophenone compound, while the reference claims recite a piperazine compound. However this difference would have been obvious to one of ordinary skill in the art because 1- both claims are directed to a composition comprising two or more compounds. The transitional phrase of “comprising” allows for inclusion of unrecited complements. 2- Ernenwein et al teach a composition comprising an antidandruff agent such as zinc pyrithione, a piperazine derivative and a UV filter such as benzophenones. 
As such the examined claims not only encompass the piperazine of the reference claims, but also one of ordinary skill in the art would have been motivated to have combined or replaced the secondary agents to the zinc pyrithione in view of Ernenwein et al’s teaching. 

Claims 1, 5-11 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of copending Application No. 16/492,999 (US 20200016054) in view of Hidaka (US 20100272829). An obviousness-type double patenting rejection is appropriate because 
 The examined claims are drawn to an antimicrobial composition comprising: a polyvalent metal salt of pyrithione; and a benzophenone compound. The reference claims are drawn to a hair care composition comprising zinc pyrithione; an organic UV filter; and an additional zinc compound.
The difference is that the examined claims recite a benzophenone compound, while the reference claims recite a UV filter and an additional zinc compound. However this difference would have been obvious to one of ordinary skill in the art because 1- both claims are directed to a composition comprising two or more compounds. The transitional phrase of “comprising” allows for inclusion of unrecited complements. 2- Hidaka teach a composition comprising an antidandruff agent such as zinc pyrithione, zinc oxide and a UV filter. 
As such the examined claims not only encompass the zinc oxide of the reference claims, but also one of ordinary skill in the art would have been motivated to have combined the secondary agents to the zinc pyrithione in view of Hidaka’s teaching. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 5-11 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/304,663 (US 20200323760) in view of Iwama et al (US 20130084305). An obviousness-type double patenting rejection is appropriate because 
 The examined claims are drawn to an antimicrobial composition comprising: a polyvalent metal salt of pyrithione; and a benzophenone compound. The reference claims are drawn to an antimicrobial composition comprising a synthetic anionic surfactant, zinc pyrithione; and thymol. 
The difference is that the examined claims recite a benzophenone compound, while the reference claims recite a synthetic anionic surfactant and thymol. However this difference would have been obvious to one of ordinary skill in the art because 1- both claims are directed to a composition comprising two or more compounds. The transitional phrase of “comprising” allows for inclusion of unrecited complements. 2- Iwata et al teach a topical composition comprising an antimicrobial agents including zinc pyrithione, thymol, etc, surfactants and a UV filter such as benzophenone 1. 
As such the examined claims not only encompass the zinc oxide of the reference claims, but also one of ordinary skill in the art would have been motivated to have combined the secondary agents to the zinc pyrithione in view of Iwata’s teaching. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 5-11 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/604,868 in view of Iwama et al (US 20130084305). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are 
 The examined claims are drawn to an antimicrobial composition comprising: a polyvalent metal salt of pyrithione; and a benzophenone compound. The reference claims are drawn to a hair care composition comprising zinc pyrithione; an amino acid and an additional zinc compound.  
The difference is that the examined claims recite a benzophenone compound, while the reference claims recite an amino acid and an additional zinc compound.   However this difference would have been obvious to one of ordinary skill in the art because 1- both claims are directed to a composition comprising two or more compounds. The transitional phrase of “comprising” allows for inclusion of unrecited complements. 2- Iwata et al teach a topical composition comprising an antimicrobial agent including zinc pyrithione, etc, zinc oxide and a UV filter such as benzophenone 1. 
As such the examined claims not only encompass the zinc oxide of the reference claims, but also one of ordinary skill in the art would have been motivated to have combined the secondary agents to the zinc pyrithione in view of Iwata’s teaching. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 5-11 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 12-16, 19-21 of copending Application No. 16/323,630 in view of Gupta (US 20090269291). An obviousness-type double patenting rejection is appropriate because while the conflicting 
 The examined claims are drawn to an antimicrobial composition comprising: a polyvalent metal salt of pyrithione; and a benzophenone compound. The reference claims are drawn to an antimicrobial composition comprising zinc pyrithione; paeonol and optionally an alcoholic compound such as honokiol.  
The difference is that the examined claims recite a benzophenone compound, while the reference claims recite an amino acid and an additional zinc compound.   However this difference would have been obvious to one of ordinary skill in the art because 1- both claims are directed to a composition comprising two or more compounds. The transitional phrase of “comprising” allows for inclusion of unrecited complements. 2- Gupta teach a topical composition comprising an antimicrobial agent, one or more antioxidants such as magnolol, honokiol, paeonol, etc, and a UV filter such as a benzophenone. 
As such the examined claims not only encompass the zinc oxide of the reference claims, but also one of ordinary skill in the art would have been motivated to have combined the secondary agents to the zinc pyrithione in view of Iwata’s teaching. 
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hidaka et al (US 20100272829).  

Hidaka et al teach a way to reduce the amount of zinc pyrithione added to hair care products as an anti-dandruff agent so as to decrease stimulation to the ocular mucosa, and to reduce an influence on the environment of domestic wastewater (See Abstract). 
Hidaka et al disclose an antibiotic composition including a composition which has the antibacterial activity against Malassezia furfur as pathogenic bacteria which cause dandruff on the scalp (See [0013]). 
The said antibiotic composition is an antibiotic composition including hydrous titanium oxide (TiO2.nH2O) in an amount of 1% to 50% by weight, and preferably 5% to 25% by weight, based on zinc pyrithione (See [0014]).
It is disclosed that since the said antibiotic composition has the antibacterial activity, which is 2 to 4 times stronger than that of zinc pyrithione, against Malassezia furfur as main pathogenic bacteria which cause dandruff, the amount of zinc pyrithione to be added in an anti-dandruff shampoo or an anti-dandruff hair conditioner can be decreased. The said antibiotic composition is mixed with a shampoo or a hair conditioner in an amount within a range from 0.1 to 0.2% by weight, and preferably from 0.2 to 1.0% by weight (See [0021]).
The said shampoo compositions comprise anionic, nonionic and amphoteric surfactants having excellent detergency and high safety (See [0022]). The said antidandruff shampoo comprises water as the carrier (See [0057]). 
Hidaka et al discloses compositions comprising titanium oxide (a known UV filter) but lack a disclosure on benzophenones. This is known in the art as shown from Dobrowolski et al and as evidenced by Hyldgaard et al.  
Dobrowolski et al (US 20150335555).
Dobrowolski et al teach an aqueous sulfate-free surfactant composition that includes: a surfactant component and water (See Abstract). 
In one embodiment, the said composition further comprises one or more water insoluble or partially water soluble components, such as in the case of a personal care application; emollients, conditioners, moisturizers, vitamins, anti-UV agents, anti-bacterial agents, anti-fungal agents, etc. (See [0061]). The said personal care applications include shampoos, creams, conditioners, shaving products, neutralizing shampoos, etc. (See [0062]).
The said personal care composition comprises one or more benefit agents, such as hair conditioners, UV absorbers such as benzophenone, oxybenzone, etc; antimicrobial agents and antibacterial agents, such as bacitracin, zinc pyrithione, selenium sulfide; agents for the reduction of dandruff such as zinc pyrithione, etc (See [0065]). 
The said personal care composition is used in a manner know in the art, for example, in the case of a cleanser or shampoo, by application of the cleanser or shampoo to the skin and/or hair and optionally rinsing the cleanser or shampoo off of the skin and/or hair with water (See [0070]). 

Response to Arguments
Applicant's arguments filed 01/03/22 have been fully considered but they are not persuasive.

The argument is not persuasive. The claims are directed to a composition that may comprise 0.1% of zinc pyrithione and 0.1% of benzophenone-1 or benzophenone-2. As such the claimed composition comprises 99.8% of unrecited compounds, additives, surfactants, UV absorbers, etc. Pesaro et al does not exemplify a formulation that comprise zinc pyrithione and benzophenone, but teach antimicrobial compositions that may comprise a UV filter such as a benzophenone derivative and an anti-dandruff compound such as zinc pyrithione. Pesaro et al also exemplify a hair conditioner comprising 0.1% of zinc pyrithione and another hair conditioner with UV protection that comprises benzophenone-4 at 1% by weight. This would have motivated one of skilled in the art to make the zinc pyrithione containing conditioner with UV protection as they are highly recommended by Pesaro et al and the prior art in general. 
Applicant then argues that DeAngelis’s disclosure on effective use of zinc pyrithione against Malassezia furfur does not remedy Pesaro et al’s deficiencies (See Remarks, page 6).
As stated above, Pesaro et al teach each and every limitation of the claimed invention. DeAngelis reference was an added teaching to show that zinc pyrithione has been well-known and disclosed as an anti-dandruff agent that effectively kills/inhibits the growth of Malassezia furfur. 

The above argument is not persuasive because the rejection is based on obviousness over the combined references. Hehner et al teach an anti-dandruff composition and teach that the said composition may comprise additives such as a UV filtering agent, but is silent to the species of UV filters. As such one of ordinary skill in the art interested to follow Hehner et al’s teaching would necessarily need to look in the art for suggestions on the species of UV filters, which is taught by Hyldgaard et al. Hyldgaard et al teach that benzophenone-1 is both a sunscreen and a UV absorber.  
Applicant also argues that combining Hyldgaard et al’s teaching with that of Hehner et al is improper hindsight reconstruction (See Remarks, page 8).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argument regarding surprising and unexpected advantages with reference to the Declaration of Dr. Pu will be addressed below. 

 Declaration under Rule 132 
Dr. Mingming Pu has provided a Declaration under Rule 132 that is dated 01/03/22.  The Declaration meets the formal requirements.  In the most relevant part, the Declaration details the surprising and unexpected synergy of zinc pyrithione and benzophenone-1 in inhibiting Malassezia growth. 
A Declaration is due full consideration and weight for all that it discloses.   Declarations are reviewed for the following considerations:  1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).  
The relevant criterion here are Nos 2-5, whether the Declaration presents a comparison to the closest art, whether the Declaration is commensurate in scope with the scope of the claims, whether the Declaration shows a difference in kind rather than prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness.
The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data show that zinc pyrithione alone provides no inhibition of Malassezia, while it’s combination with benzophenone-1 provides 0.58 or 0.32 FIC (Fractional Inhibition Concentration). 
It is noted that the data is provided with no standard deviation and there is no evidence that the experiment was repeated and this is merely a one-off experiment.  
Firstly, it is noted that the data show that zinc pyrithione at concentration ranges of 0.25% or 0.5% alone showed no inhibitory effect on Malassezia growth (See Dec, Tables 2 and 3), while the same connotations combined with 5% or 10% benzophenone-1 showed inhibition, i.e. a synergistic effect. 
Declarant provides no reasoning for the obtained results and why zinc pyrithione alone at 0.25% or 0.5% showed no inhibition. This is contrary to the prior art’s disclosure. As stated by the references relied upon for the rejections and other references, zinc pyrithione is a well-known anti-dandruff agent and has been shown to effectively and positively inhibit Malassezia growth. 
For example, De Angelis et al state that pyrithione zinc kills on Malassezia and all other fungi and is highly effective against the on Malassezia species found on scalp (See abstract). Pesaro et al positively describe zinc pyrithione as an anti-dandruff agent. Hehner et al teach a composition comprising 1 or 2% of zinc pyrithione which effectively Malassezia and treats dandruff. Hidaka also discloses a composition comprising from 1% of zinc pyrithione for treating dandruff or inhibiting Malassezia growth. 
Regarding criterion 2, whether the Declaration presents a comparison to the closest art, the Declaration provides no comparison to the closest prior art. Pesaro et al, while does not teach the zinc pyrithione and benzophenone in the same formulation, they provide reason for one of ordinary skill in the art to add a UV filter such as a benzophenone to the hair conditioner comprising zinc pyrithione to improve the composition because of disclosed UV protection benefit. 
Next criterion is No. 3, whether the Declaration is commensurate in scope with the scope of the claims. Claims are directed to a composition comprising 0.1% of zinc pyrithione and 0.1% of a benzophenone compound. The data provided is for compositions comprising 0.25 or 0.5% of zinc pyrithione and 5 or 10% of benzophenone-1. Accordingly, there is no evidence that lower amounts of zinc pyrithione or benzophenone would have the same synergistic benefit or if benzophenone-2 would add the same synergistic effect as benophenone-1 is said to do. 
The next criterion is No. 4, whether the Declaration shows a difference in kind rather than merely a difference in degree. As argued above, the data provided cannot be given patentable weight, as they are contrary to disclosure of prior art. Assuming that zinc pyrithione alone provides acceptable level of Malassezia growth, even if the combination of zinc pyrithione and benzophenone-1 provides better results, the difference is in degrees and not kind.   
Lastly, criterion No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness, the 

Claims 1, 5-11 and 15-18 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mina Haghighatian
Primary Examiner
Art Unit 1616